

Exhibit 10.81
AGREEMENT TO PURCHASE PROMISSORY NOTE


This Agreement is between XFone, Inc. (XFone”) and the undersigned creditor
(“Creditor”) of I-55 Telecommunications, LLC (“Telecom”) and is effective as of
October 31, 2005.


WHEREAS, XFone, Xfone USA, Inc., a wholly-owned subsidiary of XFone, and Telecom
have entered into an Agreement and Plan of Merger dated as of August 26, 2005
(the “Merger Agreement”); and


WHEREAS, the Merger Agreement provides Xfone USA, Inc. and Telcom will enter
into a Management Services Agreement (the “Management Agreement”); and


WHEREAS, the effective date of the Management Agreement shall be referred to
herein as the “Management Date”; and


WHEREAS, Creditor is the holder of a promissory note dated October 31, 2005 from
Telecom in the aggregate principal amount of $60,108.59 (the “Promissory Note”).


NOW THEREFORE, the parties hereby agree as follows:


1. Defined Terms. Terms defined in the Merger Agreement shall have the same
meaning when used herein.
 
2. Purchase of Promissory Note. Creditor agrees to sell and assign the
Promissory Note to XFone and XFone agrees to the purchase the Promissory Note on
the terms and conditions set forth herein.
 
3. Consideration. As consideration, XFone shall issue to Creditor a number of
shares of restricted XFone common stock (the “XFone Common Stock”), with a value
equal to the outstanding principal balance of the Promissory Note of the
Creditor determined using the weighted average price of the XFone common stock
as reported on the website of the American Stock Exchange for the ten (10)
trading days preceding the trading date immediately prior to the Management
Date, and warrants for one-half the number of XFone stock issued for the
purchase of the Promissory Note. The warrants shall have a term of five (5)
years, a strike price that is 10% above the weighted average price of the XFone
common stock as reported for the ten (10) trading days preceding the trading
date immediately prior to Management Date and the XFone common stock into which
the warrants are convertible shall be restricted stock. The XFone Common Stock
and the XFone warrants are referred to together as the “XFone Securities.”
 
4. Closing Date. The purchase of the Promissory Note shall be consummated on the
Closing Date as defined in the Merger Agreement, unless XFone, in his sole
discretion, elects to consummate the purchase on an earlier date.
 
5. Termination. If the Merger Agreement terminates without consummation of the
Merger prior to the purchase of the Promissory Note by XFone, this Agreement
shall terminate, and neither party shall have any further obligations hereunder.
 
6. General Representations. Creditor hereby represents and warrants as follows:
 
(a) Creditor has full power and authority to enter into this Agreement and to
sell and deliver the Promissory Note on the terms as provided herein.
 
(b) There is no legal impairment which prevents Creditor from selling,
conveying, assigning and transferring the Promissory Note and all rights
thereunder to XFone.
 
(c) Creditor has good and marketable title to the Promissory Note subject to no
existing mortgage, pledge, lien, security interest, encumbrance, restriction or
any other type of charge or lien whatsoever.
 
(d) Except for the Promissory Note there are no liabilities, claims or
obligations (whether accrued, absolute, contingent, unliquidated or otherwise,
and whether due to become payable and regardless of when or by whom asserted)
owed by Telecom to Creditor.
 
7. Investment Representations. Creditor represents that:
 
(a) Creditor has received a copies of XFone Annual Report on Form 10-KSB and
Quarterly Report on Form 10QSB for the quarter ending June 30, 2005.
 
(b) Creditor has such knowledge and experience in business and financial
matters, or competent professional advice concerning XFone, and Creditor is
capable of evaluating the merits and risks of the prospective investment in
XFone and is able to bear the substantial economic risks of the investment and
can afford the complete loss of the investment.
 
(c) Creditor has had and continues to have the opportunity to obtain from XFone
any additional information, to the extent possessed or obtainable without
unreasonable effort and expense, necessary to evaluate the merits and risks of
this proposed investment and Creditor has concluded, based on the information
presented to Creditor, Creditor’s own understanding of investments of this
nature and of this investment in particular, and the advice of such consultants
as Creditor has deemed appropriate, that Creditor wishes to acquire XFone
Securities as indicated above.
 
(d) Creditor is an "Accredited Investor" as defined in Securities and Exchange
Commission Rule 501.
 
(e) Creditor understands that the XFone Securities being acquired hereby have
not been registered under the Securities Act, or under the Blue Sky or other
securities laws of certain states, and, therefore, that Creditor must bear the
economic risk of the investment for an indefinite period of time as the XFone
Securities cannot be sold or offered for sale unless the XFone Securities are
subsequently so registered or an exemption from registration is available.
 
(f) Creditor understands that the certificate evidencing the XFone Securities
will bear a restrictive legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED THE "ACT"), OR UNDER ANY APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT AND SUCH LAWS OR IN
COMPLIANCE WITH AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS. IN ADDITION,
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO CERTAIN SALE RESTRICTIONS AS
PROVIDED IN THAT CERTAIN AGREEMENT TO PURCHASE PROMISSORY NOTE DATED AS OF
OCTOBER 31, 2005.
 
(g) Creditor understands that the records of the transfer agent for XFone common
stock will indicate the restrictions on transferability and sale noted above and
stop transfer instructions have been or will be placed with respect to the stock
so as to restrict the transfer thereof.
 
(h) Creditor is the sole party in interest in Creditor’s participation and in
this Agreement and is acquiring the XFone common stock solely for investment for
Creditor’s own account; Creditor has no present agreement, understanding, intent
or arrangement to subdivide, sell, assign or transfer any part or all of the
stock, or any interest therein, to any other person. Creditor further represents
that it has sufficient and adequate means to provide for Creditor’s current
needs and personal contingencies and has no need for liquidity with respect to
Creditor’s investment in XFone.
 
8. No Further Claims. Creditor does hereby acknowledge and agree upon
consummation of the purchase of the Promissory Note, Creditor shall have no
further claims relating to or under the Promissory Note against the maker of the
Promissory Note and any such claims which may have existed or may exist in the
future under the Promissory Note shall be assigned to XFone upon purchase of the
Promissory Note.
 
9. Registration Rights. For a period of one year from the date of insurance of
the XFone Common Stock to Creditor, if XFone registers any shares of its common
stock with the Securities and Exchange Commission (“SEC”) for sale in a
secondary offering, then XFone will register the XFone Common Stock issued to
Creditor under this Agreement with the SEC at XFone’s expense.
 
10. Shareholder's Post Closing Sale Restrictions. The Creditor agrees that the
total shares of common stock of XFone sold by him/her in any one month period
shall not exceed 850 shares. The Creditor agrees that this XFone common stock
sales restriction shall apply to any XFone common stock owned as a result of
this Agreement but not to any other XFone stock owned by Creditor.
 
11. Miscellaneous.
 
(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice); provided, however, that
notices sent by mail will not be deemed given until received:
 
(i) if to XFone, Inc., to:
 
XFone, Inc.
Britannia House
960 High Road
London, N129RY
United Kingdom USA

 
Attention:
Guy Nissenson

 
Telephone:
+44 208-446-9494

 
Facsimile:
+44 208-446-7010

Email:  guy@xfone.com
 
and
 
Xfone USA, Inc.
2506 Lakeland Drive
Suite 100
Jackson, Mississippi 39232

 
Attention:
Wade Spooner

 
Telephone:
601-420-6500

 
Facsimile:
509-271-7741

Email:  wspooner@expetel.com


and
 
Watkins Ludlam Winter & Stennis, P.A.
633 North State Street (39202)
P. O. Box 427
Jackson, MS 39205-0427
Attention: Gina M. Jacobs
Telephone: 601-949-4705
Facsimile: 601-949-4804

 
Email:
 
gjacobs@watkinsludlam.com

 
(ii) if to the Creditor, to:
 
Rene Tricou
Bon Aire Estates
42342 S. Morrison Blvd.
Hammond, LA 70403




(b) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which, when taken
together, shall be considered one and the same agreement.
 
(c) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings both written and oral, among the parties with
respect to the subject matter hereof.
 
(d) Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed in accordance with the laws of the State of Mississippi, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(e) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefor, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
 
CREDITOR:




/s/ Rene Tricou     
Rene Tricou
Bon Aire Estates




XFONE:


XFone, Inc.




By: /s/ Guy Nissenson
Guy Nissenson, President